Citation Nr: 0420864	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a headache disorder, 
claimed as migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision in 
which the RO denied the veteran's claim for service 
connection for migraine headaches.  The veteran filed a 
notice of disagreement (NOD) later that same month.  The RO 
issued a statement of the case (SOC) in October 2002, and the 
veteran filed a substantive appeal in October 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The competent and probative evidence establishes that the 
veteran does not currently have migraine headaches.  

3.  The competent and probative evidence attributes the 
veteran's current headaches to possible other causes, but not 
to any incident in service, to include a motor vehicle 
accident or headaches noted in service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder, 
claimed as migraine headaches are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303  (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for migraine 
headaches have been accomplished.

In an October 2001 letter and the October 2002 SOC, VA 
notified the veteran of the legal criteria governing the 
claim, and, after each, the RO afforded the veteran a time 
period for response.  Thus, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

The Board also finds that the October 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the case now before the Board, 
the document meeting the VCAA's notice requirements was 
provided to the veteran after the receipt of his 
substantially complete application in August 2001 and before 
the initial adjudication of the claim in January 2002.  
Therefore, the requirements of Pelegrini have been met.  

Significantly, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained the veteran's identified 
treatment records, and the veteran has been given 
opportunities to submit evidence to support his claim.  No 
outstanding sources of pertinent evidence, to include from 
any treatment providers, have been identified, and neither 
the veteran nor his representative has indicated that there 
is any available but outstanding pertinent evidence that has 
not been obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on the claim on appeal.


II.  Service Connection Claim

A.	Factual Background

Service medical records show that on his May 1962 enlistment 
examination, the veteran's head and neurological system were 
normal.  On his Report of Medical History, he denied frequent 
or severe headaches.  In March 1964, the veteran was in a 
motor vehicle accident and received lacerations to his face 
and head with no artery or nerve involvement.  He also had 
contusions to his face and head.  In October 1964, he was 
seen with complaints that he could not sleep and had severe 
headaches all the time.  It was noted that he had a traumatic 
injury in March.  In March 1965, he was seen again with a 
note "check headaches due to automobile accident."  The 
treatment notation below that fails to address headaches, but 
noted that he would be evaluated by a neurologist at his next 
facility.  No further treatment is reflected in the records.  
In his May 1965 discharge examination report, his head and 
neurological system are noted to be normal, and there is no 
mention of headaches.

The only post-service treatment of record is an October 1997 
treatment report from Dr. Striar, a neurologist.  Dr. Striar 
noted that the veteran was seen for a seven-year history of 
brief, sharp headaches occurring periodically during sexual 
intercourse.  Dr. Striar stated that the veteran has a 
history of migraine headaches during childhood, but reported 
that he has not had a migraine headache for more than six 
years.  On examination, the veteran's neurological 
functioning was normal.  In evaluating the veteran's current 
headache complaints, Dr. Striar opined that his headaches 
during sexual activity could be due to subarachnoid 
hemorrhage, but that this is unlikely due to the fact that 
the veteran is asymptomatic within hours of onset.  He also 
opined that the headaches could be muscle contracture 
headaches associated with physical activity.  He reported 
that there is no known patholophysiological mechanism for the 
veteran's headaches, but he suspected that it is related to 
the veteran's sympathetic nervous system.  He prescribed the 
veteran some medication for the symptoms.



B. Analysis

The veteran contends that his migraine headaches are a result 
of his motor vehicle accident in service.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309  
(1993).  

In this case, there is no basis for a grant of service 
connection for migraine headaches.  The veteran has not 
submitted any medical evidence that diagnoses him with 
migraine headaches at the present time.  On the contrary, the 
private medical evidence obtained at the veteran's request 
indicates that the veteran has not had migraine headaches for 
over six years.  Hence, the competent evidence on this point 
weighs against the claim.  

With regard to the question of whether service connection is 
warranted for non-migraine headaches, the Board notes that 
the only post-service medical opinion on this point indicates 
that the these headaches are possibly due to muscle 
contracture or the sympathetic nervous system, but does not 
attribute current headaches to any incident of service, to 
include his motor vehicle accident in service and apparently 
traumatic injury suffered as a result of that accident.  
Hence, not only does the competent evidence on this point not 
support the veteran's assertions, but that evidence 
essentially weighs against the veteran's claim.  

The Board has considered the veteran's assertions that his 
current headaches are due to his car accident in service.  
While the Board does not doubt the sincerity of his belief 
that his current headaches are due to his in-service injury 
to his head, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
whether he has a specific disability, and the medical 
relationship, if any, between that disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

Under the circumstances of this case, the Board finds that 
the claim for service connection for a headache disorder, 
claimed as migraine headaches, must be denied.  As the 
preponderance of the competent evidence weighs against the 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1991).


ORDER

Service connection for a headache disorder, claimed as 
migraine headaches, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



